Citation Nr: 0318117	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  02-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
degenerative arthritis, right knee, status post total 
arthroplasty.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, left knee.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to August 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

A hearing was held before the Board in March 2003.  A 
transcript of the hearing testimony is associated with the 
claims file.  


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  Please obtain the veteran's complete 
clinical records relating to his 
service-connected right and left knee 
disabilities from the VA Medical Center 
(VAMC) in New Orleans, Louisiana since 
October 2002.  

2.  Please obtain the medical evidence 
used by the Social Security 
Administration (SSA) in rendering a 
favorable decision for SSA disability 
benefits.

3.  Following completion of the above 
developments, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA joints 
examination to determine the nature and 
extent of his service-connected right and 
left knee disabilities.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.   
 
The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  After reviewing the 
veteran's claims folder as well as 
interviewing and examining him, the 
examiner should address the following 
questions:

?	Identify the nature and extent of 
the veteran's current right and left 
knee disabilities.
?	Report functional range of motion 
values for the right and left knees, 
i.e., that motion the veteran can 
achieve without pain.
?	If pain appears on range of motion 
testing, the examiner should state 
the point (in degrees) at which pain 
starts.
?	Describe any functional loss due to 
pain on use, weakness, excess 
fatigability, and/or incoordination 
of the knees.
?	Indicate the extent of arthritis in 
the veteran's knees.
?	State whether recurrent subluxation 
or lateral instability is shown and, 
if shown, the degree in terms of 
slight, moderate, or severe.
?	State whether right or left knee 
ankylosis is shown. 
?	The examiner is also asked to 
address the extent of functional and 
industrial impairment resulting from 
the veteran's service-connected 
right and left knee disabilities and 
to offer an opinion as to whether 
the right and left knee disabilities 
alone preclude substantially gainful 
employment.

4.  Thereafter, the RO should 
re-adjudicate the issues on appeal.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).   




